 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658Windward Roofing and Construction Co., Inc. and Illinois District Council No. 1 of the Interna-tional Union of Bricklayers and Allied Craft-workers, AFLŒCIO.  Case 13ŒCAŒ38606 March 19, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND WALSH Upon a charge filed by the Union on June 5, 2000, the General Counsel of the National Labor Relations Board issued a complaint on September 21, 2000, against Windward Roofing and Construction Co., Inc., the Re-spondent, alleging that it has violated Section 8(a)(1) and (3) of the National Labor Relations Act.  Although prop-erly served copies of the charge and complaint, the Re-spondent failed to file a timely answer. On January 16, 2001, the General Counsel filed a Mo-tion for Summary Judgment, with exhibits attached, with the Board.  On January 18, 2001, the Board issued an order transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not be granted.  The Respondent filed a Response together with an answer to the complaint and a supporting affidavit.  The General Counsel submitted a memorandum in sup-port of the motion, and the Respondent filed a memoran-dum in response to the General Counsel™s memorandum. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board™s Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not filed within 14 days from service of the complaint, unless good cause is shown.  The complaint itself states that unless an an-swer is filed within 14 days of service, ﬁall the allega-tions in the complaint shall be deemed to be admitted true and may be so found by the Board.ﬂ Further, exhib-its attached to the Motion for Summary Judgment indi-cate that the counsel for the General Counsel for Region 13, by certified letter dated December 19, 2000, notified the Respondent™s counsel that, unless an answer was received by December 29, 2000, a Motion for Summary Judgment would be filed. An answer was not filed until February 2, 2001.   The Respondent™s attorney contends that he has shown good cause for the failure to file a timely answer to the complaint. Specifically, the Respondent™s attorney claims in his affidavit that the complaint was ﬁserved on September 25, 2000 in the midst of the last six weeks of the busy construction season and was somehow mislaid.ﬂ  The Respondent™s attorney also maintains that from No-vember 1, 2000, through March 1, 2001, the ﬁRespon-dent™s business closes down due to weather conditions.ﬂ  With respect to the General Counsel™s December 19, 2000 ﬁreminder letter,ﬂ the Respondent™s attorney states that he did not receive it until January 11, 2001, ﬁwell after the deadline of December 29, 2000.ﬂ  Upon receiv-ing the letter, the Respondent™s attorney alleges that he telephoned counsel for the General Counsel, but he ﬁwas unresponsive to my good faith reasons for the delay.ﬂ For the following reasons, we find that the Respondent has failed to establish good cause for the failure to file a timely answer. First, it is undisputed that the complaint was served by certified mail on the Respondent itself and that the Re-spondent received the complaint.  Under Board prece-dent, knowledge of the complaint may be imputed to the Respondent™s counsel.  Day & Zimmerman Services, 325 NLRB 1046 (1998) (knowledge of complaints imputed to the respondent™s consultant where there was effective service of the complaints on the respondent itself). Second, the General Counsel has attached to his Mo-tion for Summary Judgment copies of a U.S. Postal Ser-vice certified mail receipt and a certified mail log main-tained by the Regional Office indicating that the com-plaint was also served by certified mail on the Respon-dent™s attorney.  In his affidavit, the Respondent™s attor-ney does not claim that he did not receive a copy of the complaint. Third, even assuming the Respondent™s counsel did not timely receive the General Counsel™s December 19, 2000 letter, ﬁsuch a letter is not required by the Board™s Rules.ﬂ  Bricklayers Local 31, 309 NLRB 970 (1982), enfd. 992 F.2d 1217 (6th Cir. 1993).  Therefore, ﬁthe failure of a Regional Office to warn a respondent prior to issuance of a default summary judgment motion does not excuse the antecedent failure to file a timely answer.ﬂ Id. Fourth, with respect to the contention that the complaint was ﬁsomehow mislaid,ﬂ such a claim of ﬁunexplained inadvertence does not constitute good cause for the Re-spondent™s late filing.ﬂ  Id. and cases cited at footnote 5. Fifth, even assuming the complaint was received dur-ing the Respondent™s ﬁbusy season,ﬂ it is well settled that ﬁpreoccupation with other aspects of the business does not constitute good cause for a party™s failure to file a timely answer.ﬂ  Dong-A Daily North America, 332 NLRB No. 8, slip op. at 1 (2000).   Finally, the temporary closing of the Respondent™s business on November 1, 2000, does not explain the fail-ure to file a timely answer inasmuch as the answer was due the previous month. For these reasons, we find that the Respondent™s ex-planations do not constitute a showing of good cause for 333 NLRB No. 76  WINDWARD ROOFING & CONSTRUCTION  CO. 659the failure to file a timely answer.  Accordingly, we grant 
the General Counsel™s Motion for Summary Judgment.
1 On the entire record, the 
Board makes the following 
FINDINGS OF FACT 
I.  JURISDICTION 
At all material times, the Respondent, an Illinois cor-
poration, with an office and pl
ace of business in Chicago, 
Illinois, has been engaged in the roofing, masonry, and 
sheet metal business.  During calendar year 1995, the 
Respondent, in conducting its business operations, de-

rived gross revenues in excess of $500,000, and pur-
chased and received goods va
lued in excess of $50,000 
from other enterprises located within the State of Illinois, 

each of which other enterprises had received those goods 
directly from points located outside the State of Illinois.  
We find that the Respondent is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union is a labor organization 

within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR
 LABOR PRACTICES At all material times the following individuals held the 
positions set forth opposite their respective names and 
have been supervisors of the Respondent within the mean-
ing of Section 2(11) of the Act and agents of the Respon-
dent within the meaning of Section 2(13) of the Act: 
 John Schultz 
General Superintendent 
and Head of Roofing 
Dept. John Szymanski 
Superintendent and Head 
of Roofing Dept. 
 About March 14, 2000, the Respondent, by John 
Szymanski by telephone, inte
rfered with, restrained, and 
coerced employees in the exercise of their Section 7 
rights, by informing them that the Respondent was non-
union.   
About May 12, 2000, the Respondent, by one of its 
agents, who is unknown to the Union but who is well 
known to the Respondent, by telephone, interrogated 
employees about their union or protected concerted ac-
tivities. 
Since about March 2000, the Respondent has failed 
and refused to hire and to consider for hire the following 
applicants:  Jeff Bloom, Andrew Gasca, and Donald 
Newton.   
Since about March 2000, and continuing to date, the 
Respondent had at least 14 positions available for which 
                                                          
                                                           
1 Having granted the Motion for Summary Judgment, we deny the 
Respondent™s request for leave to
 file its answer instanter. 
applicants Jeff Bloom, Andrew Gasca, and Donald New-
ton were qualified. 
The Respondent engaged in the conduct described 
above because the applicants
 for employment joined and 
assisted the Union and engaged in concerted activities, 
and to discourage its employees from engaging in these 
activities. 
CONCLUSION OF LAW 
By the acts and conduct described above, the Respon-
dent has been interfering with
, restraining, and coercing 
employees in the exercise of
 the rights guaranteed them 
by Section 7 of the Act, in violation of Section 8(a)(1) of 
the Act.  By refusing to hire and consider for hire the 
individuals named above, the Respondent has engaged in 
unfair labor practices within the meaning of Section 

8(a)(3) and (1) of the Act.  The foregoing unfair labor 
practices affect commerce within the meaning of Section 
2(6) and (7) of the Act. 
REMEDY 
Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.  Specifically, having 
found that the Respondent has violated Section 8(a)(3) 

and (1) by failing and refusing to hire Jeff Bloom, An-
drew Gasca, and Donald Newton, we shall order the Re-
spondent to offer them imme
diate instatement to the po-
sitions to which they applied or, if those positions no 
longer exist, to substantially equivalent positions.  
FES
, 331 NLRB No. 20, slip op. at 4 (2000).
2 Further, the Re-
spondent shall make them whol
e for any loss of earnings 

and other benefits suffered as a result of the discrimina-
tion against them.  Backpay shall be computed in accor-
dance with 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), 
with interest as prescribed in 
New Horizons for the Re-tarded
, 283 NLRB 1173 (1987).  The Respondent shall 
also be required to remove from its files any and all ref-
erences to the unlawful failure and refusal to hire and to 
consider for hire these individuals, and to notify them in 
writing that this has been done. 
 2 The Respondent also unlawfully refused to consider Bloom, Gasca, 
and Newton for hire, but it is unnece
ssary to provide the standard 
FES 
remedy for those violations (requiring the Respondent to place Bloom, 
Gasca, and Newton in the positions they would have been in, absent 
discrimination, for consideration fo
r future openings
 in accord with nondiscriminatory criteria).  See 
FES
, supra, slip op. at 7.  This is so 
because we are providing Bloom, Gasca, and Newton with the more 
comprehensive relief of an instatement order.  In other words, the lim-
ited remedy for the refusal-to-consider
 violation is subsumed within the 
broader remedy for the refusal-to-hire violation.  See 
Budget Heating & 
Cooling, 
332 NLRB No. 132, slip op. at fn. 3 (2000). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660ORDER The National Labor Relations Board orders that the 
Respondent, Windward Roofing and Construction Co., 
Inc., Chicago, Illinois, its 
officers, agents, successors, 
and assigns, shall 
1.  Cease and desist from 
(a) Interrogating its employees about their union mem-
bership, activities,  and sympathies. 
(b)  Interfering with its employees™ Section 7 rights by 
informing them that it was nonunion. 
(c)  Failing and refusing to hire or to consider for hire 
employees because they joined and assisted the Union 

and engaged in concerted activities, and to discourage its 
employees from engaging in these activities. 
(d)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a)  Within 14 days from the date of this Order, offer 
Jeff Bloom, Andrew Gasca, and Donald Newton in-
statement to the positions to which they applied or, if 
those positions no longer exist, to substantially equiva-
lent positions. 
(b)  Make Jeff Bloom, Andrew Gasca, and Donald 
Newton whole for any loss of earnings and other benefits 

suffered as a result of the discrimination against them, 
with interest, in the manner set forth in the remedy sec-
tion of this decision. 
(c)  Within 14 days from the date of this Order remove 
from its files any and all references to the unlawful fail-
ure and refusal to hire and to consider for hire these em-
ployees and, within 3 days 
thereafter, notify them in 
writing that this has been done, and that the unlawful 

conduct will not be used against them in any way. 
(d)  Preserve and, within 14 days of a request, make 
available to the Board or its
 agents for examination and 
copying, all payroll records, 
social security payment re-
cords, timecards, personnel r
ecords and reports, and all 
other records necessary to an
alyze the amount of back-
pay due under the terms of this Order. 
(e)  Within 14 days after service by the Region, post at 
its facility in Chicago, Illinois, copies of the attached 
notice marked ﬁAppendix.ﬂ
3  Copies of the notice, on 
forms provided by the Regional Director for Region 13, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
                                                          
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-
tomarily posted.  Reasonable steps shall be taken by the 
Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 

involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since March 2000. 
(f)  Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT interrogate our employees about their 
union membership, activities, and sympathies. 
WE WILL NOT interfere with our employees™ Section 
7 rights by informing them that we are nonunion. 
WE WILL NOT fail and refuse to hire or to consider 
for hire employees because they joined and assisted the 

Union and engaged in concerted activities, and to dis-
courage our employees from engaging in these activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL, within 14 days of the Board™s Order, offer 
Jeff Bloom, Andrew Gasca, and Donald Newton in-
statement to the positions to which they applied, or, if 
those positions no longer exist, to substantially equiva-
lent positions. 
 WINDWARD ROOFING & CONSTRUCTION  CO. 661WE WILL, make Jeff Bloom, Andrew Gasca, and 
Donald Newton whole for any loss of earnings and other 
benefits suffered as a result of the discrimination against 
them, with interest. 
WE WILL, within 14 days of the Board™s Order, re-
move from our files any and all references to the unlaw-
ful failure and refusal to hire and to consider for hire 
these employees, and WE WILL, within 3 days thereaf-
ter, notify them in writing that this has been done, and 

that the unlawful conduct will not be used against them 
in any way. 
 WINDWARD ROOFING AND 
CONSTRUCTION  CO., INC. 
 